DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/20 & 11/27/20 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reis et al. (US 2003/0193794).

a.	Re claim 1, Reis et al. disclose a semiconductor device comprising: an element (unlabeled device 11 with bumps on the left on fig. 7; see [0022]; see also figs. 1-4 and related text as well as remaining of disclosure for more details) formed on a substrate (unlabeled PCB 10 on fig. 7); a conductive shield can (unlabeled shielding can 20 on fig. 7) connected to a ground (see [0022]) and having an opening hole 28 ([0032]); a conductive cooling member 50 ([0032]) located above the conductive shield can; a heat conductive sheet (unlabeled sheet 40 on fig. 7; see [0027)  formed between the semiconductor element and the conductive cooling member at least through the opening hole of the conductive shield can; and a conductive member 30 ([0032]) formed between an upper surface of the conductive shield can and a lower surface of the conductive cooling member, and electrically connecting the conductive shield can and the conductive cooling member ([0032]). But Reis et al. do not appear to explicitly disclose that element 11 is a semiconductor element. However, Reis et al. disclose in [0003] the types of electronic component to be shielded by the invention since the invention is an improvement over the prior art, and those electronic components such as power amplifiers, central processing units or graphics chips are conventional made with semiconductors materials in order to benefit from the well-established semiconductor technology and/or low cost (for silicon devices). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the element 11 identified above to be a semiconductor chip or element, and this as a non-inventive step of making such a chip with conventionally known material and also for the benefits mentioned (see MPEP 2144.I&II and 2144.07).

b.	Re claim 4, Reis et al. disclose all the limitations of claim 1 as stated above but do not appear to explicitly disclose that a resistance value of the conductive member is 2Ω or less. However, Reis et al. disclose forming the shielding can with a very low-resistance metal such as copper ([0028]), forming the conductive cooling member 50 with metal ([0031]), forming conductive member with electrically conductive particles wherein the conductive member serves as an electrical coupler or bridge between metallic cooling member 50 and shielding can 20 for ground signal propagation ([0032]). As such, there is an incentive for minimizing as much as possible the resistance of conductive member 20. Noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the conductive member with a resistance as close to 0 Ohm as possible (thus a resistance value of the conductive member that is 2Ω or less) in order facilitate propagation of ground signal through said conductive member.

c.	Re claim 5, the conductive member has tackiness or adhesiveness (by the adhesive means disclosed in [0032] and which would implicitly be provided at its surface(s) bonding with 50 and/or 20; in the alternative, it would have been obvious to one skilled in the art before the filing date of the invention to have provided such adhesive means on the surfaces of 30 mentioned above in order to give such surfaces adhesiveness or adhesive properties) at a surface thereof.

d.	Re claim 6, Reis et al. disclose all the limitations of claim 1 as stated above but do not appear to explicitly disclose that the conductive member contains a “cured” resin (see remarks below for the process limitation “cured”). But Reis et al disclose that the conductive member can be an elastomer, and it is conventionally known in the art to use resins to form elastomers. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the conductive member 20 to contain resin, and this as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success (see MPEP 2144.07, 2143.E).
The Examiner notes that the process limitations of “cured” found in product claim(s) 6invoke the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  For example, anticipation of claim # does not require resin to be cured. However, it is noted that the gasket or conductive member 20 is an elastomer which is a solid-form element, and as such, a resin-based elastomer gasket 20 as per the rejection above is implicitly solidified, thus “cured” on way or another. 

e.	Re claim 7, the conductive member contains a conductive filler (conductive particles as per [0032]).

f.	Re claim 8, Reis et al. disclose all the limitations of claim 1 as stated above including that the heat conductive sheet contains thermally conductive fillers (see [0027]) but do not appear to explicitly disclose that fillers are carbon fibers. But it is conventionally known in the art to add carbon nanotubes (which are basically carbon fibers) or fullerene or graphene fibers to heat transfer material structures in order to increase thermal conductivity of said heat transfer material structure, and this due to the fact that carbon nanotube or fullerene or graphene fibers have the highest known heat conductivities. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the fillers in the heat conductive sheet to be carbon nanotubes of fullerene or graphene fibers, and this as a non-inventive step of using a known material for one of its known purposes with a reasonable expectation of success (see MPEP 2144.07 and 2143.E).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin et al. (US 2017/0098592) and Sohn et al. (US 2016/0301442) disclose semiconductor devices similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899